Citation Nr: 0008143	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-14 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for jaw disability, 
variously assessed, to include temporomandibular joint (TMJ) 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel



INTRODUCTION

The veteran had active service from April 1979 to February 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that the certified issue for appeal 
implicates a single disability, TMJ syndrome.  However, the 
Board is of the view that the issue on appeal is more 
appropriately framed as stated on the title page.


REMAND

The veteran asserts that she experienced problems including 
popping involving her jaw in service.  She contends that she 
presently has jaw disability, possibly TMJ syndrome, which is 
of service origin.  In this regard, a service dental record 
dated in October 1994 reflects that she was at that time 
noted to experience popping and clicking in her "left TMJ".  

1.  The RO denied entitlement to service connection for TMJ 
syndrome in a January 1997 rating decision, and a timely 
appeal was not perfected therefrom.

2.  Evidence received since the January 1997 RO decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The claim of entitlement to service connection for TMJ 
syndrome is supported by cognizable evidence demonstrating 
that the claim is plausible and capable of substantiation.


CONCLUSIONS OF LAW

1.  The January 1997 RO decision which denied service 
connection for TMJ syndrome is final.  38 U.S.C.A. § 7105 
(West 1991).

2.  The evidence received since the January 1997 RO decision 
is new and material, and the veteran's claim is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for TMJ 
syndrome is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(c), "the Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

The claims file reveals that the RO notified the veteran of 
its decision denying service connection for TMJ syndrome in 
January 1997.  The veteran did not appeal this decision 
within a year of January 1997, and therefore, it is final.  
See 38 U.S.C.A. § 7105.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

In a case like this, VA must first determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a claim reopened under 
38 U.S.C.A. § 5108.  Winters v. West, 12 Vet. App. 203 
(1999).  If new and material evidence has been presented, 
immediately upon reopening the claim VA must determine 
whether, based upon all the evidence of record in support of 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
If the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim but only after ensuring that 
her duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id.

Available to the RO in January 1997 were the service medical 
records.

The Board notes that the veteran's service medical records, 
to include her service dental records, are negative for a 
diagnosis of TMJ syndrome.  A July 1980 outpatient record, 
however, confirms that she was involved in a motor vehicle 
accident.  Although the service examiner indicated that, as a 
result of the accident, she injured her right mandibular 
area.  The examiner, however, did not diagnose TMJ syndrome.  
Furthermore, the service dental records, although extensive, 
are negative for a diagnosis of TMJ syndrome.  The Board 
notes, however, in October 1994 a service dental examiner 
noted popping and clicking in the left temporomandibular 
joint, but did not diagnose TMJ syndrome.  Subsequent service 
dental records and the service discharge examination report 
are negative for TMJ syndrome.

In January 1997, the RO denied service connection for TMJ 
syndrome as not well grounded because there was no diagnosis 
of it in service.  

Evidence received since the RO's January 1997 notice of 
decision includes VA dental treatment records from August 
1995; a treatment history from October 1996 to November 1997 
provided by Louis Hassell, D.D.S.; an October 1998 report 
from Lon Doles, D.D.S., a January 1999 hearing transcript of 
the veteran's testimony before a hearing officer at the RO; 
and other written statements provided by the veteran.  

After carefully considering the evidence submitted since the 
last final RO decision, in light of evidence previously 
available, the Board finds that new and material evidence has 
been presented.  In this regard, the Board finds that the 
October 1998 opinion provided by Dr. Doles, noting a 
"completely asymptomatic temporomandibular joint meniscal 
deformity just with evidence of joint noise," is sufficient 
to reopen this claim.  Although Dr. Doles did not 
specifically diagnose TMJ syndrome, it appears that 
"asymptomatic temporomandibular joint meniscal deformity" is 
itself a disability.  Hence, for the purpose of reopening the 
veteran's claim, the Board finds that Dr. Doles has 
identified a disability that may be linked to the veteran's 
service.

Although it does not appear that Dr. Doles had reviewed the 
veteran's service medical records, the history provided by 
the veteran in the report is essentially accurate.  In this 
regard, the service medical records confirm that she injured 
her mandibular joint in 1980, and she had popping and 
clicking of the left temporomandibular joint in 1993.  
Moreover, she maintained in her January 1999 testimony that 
her jaw had popped and cracked during service since she was 
involved in a motor vehicle accident in 1980.  In this 
regard, lay testimony may be competent evidence regarding 
continuity of symptomatology because it relates to an 
observable condition.  See 38 C.F.R. § 3.303(b) (1999); Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony 
iterating knowledge and personal observations of witness are 
competent to prove that claimant exhibited certain symptoms 
at a particular point in time following service).  In this 
case, the Board finds that the veteran is competent to opine 
that her jaw popped and cracked during and since service.

Therefore, this evidence, when considered together, leads the 
Board to conclude that new and material evidence has been 
submitted.  Accordingly, the claim is reopened.

Given that the Board has reopened the case based on the 
foregoing evidence, the Board will forego a discussion of the 
remaining evidence submitted since the last final decision.

The Board now turns to whether the claim is well grounded.  
Given that the veteran's service medical records confirm that 
her jaw popped and cracked in service, that she is competent 
to opine that her jaw popped and cracked during and since 
service, and Dr. Doles has diagnosed an "asymptomatic 
temporomandibular joint meniscal deformity" shortly after her 
discharge, the Board finds that the claim is plausible, and 
hence, well grounded.  38 U.S.C.A. § 5107 (West 1991).


ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for TMJ syndrome is 
reopened.

The claim of entitlement to service connection for TMJ 
syndrome is well grounded.


REMAND

In light of the foregoing findings, the Board believes that 
this case warrants review by a dental examiner.  Therefore, 
this case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to her 
claim.  In this regard, the RO should 
specifically attempt to obtain the 
treatment record from Dr. Doyles (a 
reported TMJ specialist) and Dr. Miller 
(her private dentist), as noted in her 
January 1999 testimony before a hearing 
officer at the RO.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified that 
have not been previously secured.

2.  Thereafter, the RO must schedule a VA 
dental examination, and provide the 
examiner the veteran's claims folder.  
The examiner must review the claims file 
(specifically with respect to the injury 
due to the motor vehicle accident in 
1980; the popping and cracking of the 
left temporomandibular joint noted in the 
October 1994 service medical record; and 
the October 1998 opinion provided by Dr. 
Doles) and describe in detail all current 
manifestations of the appellant's 
disorder, with particular attention to 
the presence or absence of TMJ syndrome.  
Following his/her review, the dental 
examiner must offer an opinion whether it 
is at least as likely as not that any 
diagnosed TMJ syndrome, or other 
diagnosable TMJ disorder, is related to 
service.  A complete written rationale 
for any opinion expressed must be 
provided.  If the examiner disagrees with 
the opinion offered by Dr. Doles, a 
detailed explanation for the reason why 
must be provided.  The report should be 
typed.

3.  After the development requested has 
been completed, the RO should review the 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.  

If the benefit sought is not granted, the veteran and her 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted. 





The veteran need take no action until otherwise notified, but 
she and/or her representative may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

